DETAILED ACTION

The following is a response to the communication received on 23 June 2020.  Claims 37 and 52 were amended by these communications.  Claims no claims were added or cancelled by this amendment.  Claims 37, 40, 42-44, 46-49, 52, 54, and 57-60 are pending and have been allowed.  This action includes an examiner’s amendment and reasons for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jia Chen and Nick Martin on June 18, 2021.


Please amend claim 37 as follows:
37. (Currently Amended) A method comprising:
identifying, by a server over a network, a user profile associated with a social network comprising user profile information for a first user of a first device, the first user registered within the social network, said user profile information comprising data indicating a type of network and real-world activity performed by the first user, a time of each type of activity, a location associated with each activity and a frequency of each type of activity, the location being associated with a plurality of types of activities;
receiving, by the server, privacy settings and one or more programmable filters,  the privacy settings comprising instructions controlling how the server hosts and makes accessible over the network said user profile information based on the context data, the one or more programmable filters comprising conditions indicating how the server matches the first user with available digital content based at least in part on said user profile information, and the one or more programmable filters being configured by the first user in the user profile information;
modifying, via the server, infrastructure of the social network related to the user profile based on said privacy settings and the context data by altering said infrastructure related to the user profile so that said user profile information is only accessible when a request complies with said privacy settings and said context data;
analyzing, via the server in accordance with the context data and said applied privacy settings to the infrastructure related to the user profile, the user profile information, and based on said analysis, determining behavior information of the first user, said determination comprising determining a pattern of activity performed by said first user from said user profile information, said pattern of activity comprising spatial data associated with the first user that indicates i) when 
receiving, via the server, a request from a third party to provide digital content to said first user, said request corresponding to a specific time and specific location;
analyzing, via the server, the determined pattern of activity of the first user said analysis being based on said request, the context data, the one or more programmable filters and said applied privacy settings to the infrastructure related to the user profile;
identifying, based on the analysis of the pattern of activity of the first user, an activity identified by said pattern that corresponds to said specific time and said specific location;
determining, via the server, where and when said identified activity is next to occur based on said pattern of activity of the first user; and
communicating, over the network to the first device, a message to the first device at a time and location proximate to when and where said identified activity is next to occur, the message comprising said digital content provided by the third party.

Please amend claim 52 as follows:
52. (Currently Amended) A server comprising: a processor;
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
logic executed by the processor for identifying, by the server over a network, a user profile associated with a social network comprising user profile information for a first user of a first device, the first user registered within the social network, said user profile information 
logic executed by the processor for receiving, by the server, privacy settings and one or more programmable filters, the privacy settings comprising instructions controlling how the server hosts and makes accessible over the network said user profile information based on the context data, the one or more programmable filters comprising conditions indicating how the server matches the first user with available digital content based at least in part on said user profile information, and the one or more programmable filters being configured by the first user in the user profile information;
logic executed by the processor for modifying, via the server, infrastructure of the social network relating to the user profile based on said privacy settings and the context data by altering said infrastructure related to the user profile so that said user profile information is only accessible when a request complies with said privacy settings and said context data;
logic executed by the processor for analyzing, via the server in accordance with the context data and said applied privacy settings to the infrastructure related to the user profile, the user profile information, and based on said analysis, determining behavior information of the first user, said determination comprising determining a pattern of activity performed by said first user from said user profile information, said pattern of activity comprising spatial data associated with the first user that indicates i) when each type of activity is performed by the first user, ii) where a location at which each type of activity is performed by the first user and iii) how often each type of activity is performed per location by the first user;

logic executed by the processor for analyzing, via the server, the determined pattern of activity of the first user said analysis being based on said request, the context data, the one or more programmable filters and said applied privacy settings to the infrastructure relating to the user profile;
logic executed by the processor for identifying, based on the analysis of the pattern of activity of the first user, an activity identified by said pattern that corresponds to said specific time and said specific location;
logic executed by the processor for determining, via the server, where and when said identified activity is next to occur based on said pattern of activity of the first user; and
logic executed by the processor for communicating, over the network to the first device, a message to the first device at a time and location proximate to when and where said identified activity is next to occur, the message comprising said digital content provided by the third party.



Reasons for Allowance

Claims 37, 40, 42-44, 46-49, 52, 54, and 57-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken individually or in any combination, does not fairly teach suggest, inter alia, determining subject to user defined privacy settings and programmable filters, where and when said identified activity is next to occur based on said pattern of activity of the first user, where the determination comprises determining a pattern of activity performed by said first user from said user profile information, said pattern of activity comprising spatial data associated with the first user that indicates i) when each type of activity is performed by the first user, ii) where a location at which each type of activity is performed by the first user and iii) how often each type of activity is performed per location by the first user.
Applicant’s arguments in the Remarks filed on 09/23/2020 (pp. 8-10) are deemed persuasive and adequately reflect the examiner’s position as to why the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Apacible discloses methods of monitoring user devices and associating data such as user device and location to derive a user context and then applying rules and preferences based on the determined context
Flinn in pertinent art, discloses methods of monitoring of physical location and changes in location subject to privacy controls
Hinze et al. teaches the end user usage of mobile devices to pull information based on their current location and time.
Schmandt describes methods of delivering messages to users based on location and context.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624